                            Case 20-21740-SMG                     Doc 15         Filed 11/17/20              Page 1 of 2

CGFD15 (4/23/16)




ORDERED in the Southern District of Florida on November 17, 2020




                                                                                                  Scott M Grossman
                                                                                                  United States Bankruptcy Judge



                                               United States Bankruptcy Court
                                                  Southern District of Florida
                                                    www.flsb.uscourts.gov
                                                                                                                 Case Number: 20−21740−SMG
                                                                                                                 Chapter: 13

In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
Maria C Rodriguez
aka Maria Cesarina Rodriguez
208 Magnolia Avenue
Davie, FL 33325

SSN: xxx−xx−4636


                                                    ORDER DISMISSING CASE
     At the time of filing of the above referenced case on October 27, 2020, the debtor was provided
notice by the court of filing requirements and the deadline(s) to correct deficiencies.

As of the date of this order, the debtor has failed to correct the following deficiency(ies) by the required
11/10/2020 deadline:

                       Official Bankruptcy Form 106Sum, Summary of Your Assets and Liabilities and Certain
                       Statistical Information
                       Official Bankruptcy Form 106A/B, Schedule A/B: Property
                       Official Bankruptcy Form 106C, Schedule C: The Property You Claim as Exempt
                       Official Bankruptcy Form 106D, Schedule D: Creditors Who Hold Claims Secured by
                       Property
                       Official Bankruptcy Form 106E/F, Schedule E/F: Creditors Who Have Unsecured Claims
                       Official Bankruptcy Form 106G, Schedule G: Executory Contracts and Unexpired Leases
                       Official Bankruptcy Form 106H, Schedule H: Your Codebtors
                       Official Bankruptcy Form 106I, Schedule I: Your Income
                       Official Bankruptcy Form 106J, Schedule J: Your Expenses
                       and (if applicable) Official Bankruptcy Form 106J2, Schedule J−2: Expenses for Separate
                       Household of Debtor 2
                       Official Bankruptcy Form 106Dec, Declaration About an Individual Debtor's Schedules
                       Official Bankruptcy Form 107, Statement of Financial Affairs for Individuals Filing for
                       Bankruptcy
                       Chapter 13 Plan
                       Official Bankruptcy Form 122C−1, Chapter 13 Statement of Your Current Monthly Income
                       and Calculation of Commitment Period and/or 122C−2, Chapter 13 Calculation of Your
                       Disposable Income
                        Case 20-21740-SMG                Doc 15        Filed 11/17/20   Page 2 of 2

                    Debtor's Payment Advices
                    Debtor's Original Signature
                    Petition Filing Fee

       Because the debtor has failed to meet the deadline(s) above for the listed deficient items, it is

ORDERED that:

 1. In accordance with 11 U.S.C. § 105(a), this case is dismissed.

 2. All pending motions are denied as moot.

 3. The trustee shall file a final report prior to the administrative closing of the case.

 4. (If applicable) the debtor shall immediately pay to the Clerk, U.S. Court, Federal Building, 299 E
    Broward Blvd, Room 112, Ft Lauderdale FL 33301, $310.00 for the balance of the filing fee as
    required by Local Rule 1017−2(E). Payment must be made in cash, money order or cashier's or
    "official" check. Any funds remaining with the trustee shall be applied to this balance and the trustee
    must dispose of any funds in accordance with the Bankruptcy Code and Local Rule 1017−2(F),
    unless otherwise ordered by the court. The court will not entertain a motion for reconsideration of this
    order unless all unpaid fees are paid at the time the motion is filed.

 5. In accordance with Local Rule 1002−1(B), the clerk of court is directed to refuse to accept for filing
    any future voluntary petitions submitted by this debtor if the refiling violates a prior order of the court
    or if the petition is accompanied by an Application to Pay Filing Fee in Installments and filing fees
    remain due from any previous case filed by the debtor.
                                                                ###
The clerk shall serve a copy of this order on all parties of record.
